h JOHNSON, J.,
Concurring.
In In re: Judge Larry Jefferson, 99-1313 (La. 1/19/00), 753 So.2d 181, I voted to suspend Mr. Jefferson for two years rather than remove him from public office. In my view, his conduct was less egregious and far less damaging to the judicial process than we have seen in other cases.
Compare In re: Judge Preston Aucoin, 99-0-3084 (La. 8/31/00), 767 So.2d 30, where the Judge received only a public censure after the evidence showed a pattern and practice of requiring defendants in criminal non-support cases to proceed to trial immediately after arraignment, often without counsel and without an opportunity to prepare a defense.
We must discipline Judges who refuse to follow direct orders and who lack the proper judicial temperament and demeanor. However, we should reserve our severest discipline, removal from office, for those Judges who refuse to recognize the constitutional rights of citizens who appear before them.